CaSe 1:12-CV-OO456-DAR Document 224 Filed 11/16/18 Page 1 of 7

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA

 

JOHN N. XEREAS

 

)
)
)
Plaintiff, )

) case No. 12-456
v. )
)
MARJORIE A. HEISS, et aI., )
)
Defendants )
)

VERDICT SHEET

PLAINTIFF’S CLAIMS -- BREACH OF CONTRACT

l. Has plaintiff John Xereas proven by a preponderance of the evidence that
Defendants breached the written terms of the operating agreement?

Yes X No

If the answer is “Yes,” proceed to question l .a.. lf` no, your verdict is for the Defendants.

l.a. Has plaintiff John Xercas proven by a preponderance that he suffered damages as
a result of Defendants’ breach?

Yes x No
If thc answer is “Yes,” proceed to question \.b. lf no, your verdict is for the Defendants.

l.b. What is the total damages Plaintiff is entitled to recover for this clajm?

$ IOlo.OOD plus\ej¢~\ f`<£$

Case 1:12-cv-OO456-DAR Document 224 Filed 11/16/18 Page 2 of 7

DEFENDANTS’ AFFIRMATIVE l)EFENSE

l. I-{ave Dct`endants proven by a preponderance 01` the evidence that Plaintil`f John
Xereas failed to mitigate his damages by not taking reasonable steps to avoid further injury and
reduce his loss?

Yes l NO L_ _ ~_

2. lf you awarded Plaintil`f`.lohn Xercas damages1 and answered number l above
ai`f`lrmatively, by what amount of monetary damages do you decrease his award as a result of
Plaintif`f`s failure to mitigate damages, i[` any?

Reduced Damages: $

Case 1:12-cv-OO456-DAR Document 224 Filed 11/16/18 Page 3 of 7

I)EFENI)ANTS’ COUNTERCLA]MS
Breaeh of Contract

l. I-lave Del`endants proven by a preponderance ol`the evidence that l’laintil"l"
breached the written terms ol" the operating agreement?

Yes No X
It` the answer is "Yes,” proceed to question l.a. lf no, your verdict is for the Plaintiff`.

l.a. l'lave Dcl`endants proven by a preponderance that they suffered damages as a
result of Plaintiff"s breach?

Yes No
lt` the answer is “Yes,” proceed to question l.b. if no, your verdict is l`or the Plaintil`l`.

l.b. What is the total damages Defendants arc entitled to recover for this claim?

$

Brcach of the Duty of Good Faith and Fair Dealing

2. l-lave Defendants proven by a preponderance of the evidence that Plaintil"l` John
Xereas breached his duty ol` good faith and fair dealing?

Yes No X

2.a. l-lave Det`cndants proven by a preponderance that they suffered damages as a
result of Plaintiff"s breach?

Yes No )<
Il` the answer is “Yes,” proceed to question 2.b. If no, your verdict is for the Plaintii`f.

2.b. What is the total damages Det`endants arc entitled to recover for this claim?

$

lJ.'t

Case 1:12-cv-OO456-DAR Document 224 Filed 11/16/18 Page 4 of 7

Tc.'l-;cc~g Interference with Defendants’ Existing Business Relationships

3. Have Defendants proven by a preponderance of the evidence that Plaintift` John
Xereas had knowledge of and intentionally interfered with Defendants’ existing business
relationships in a way that caused a third party to breach or end the relationship with
Defendants?

Yes NO _______X

3.a. If you answered yes to question 3, what is the total damages Defendants are
entitled to recover for this claim?

$

T¢r+i@u$ Interferencc with Defendants’ Prospective Business Relationships

4. Have Defendants proven by a preponderance of the evidence that Plaintit’f John
Xereas had knowledge of and intentionally interfered with Defendants’ prospective business
relationships in a way that caused a third party to breach or end the relationship with
Defendants?

Yes No X

4.a. If you answered yes to Question 4, what is the total damages Defendants are
entitled to recover for this claim?

$

Case 1:12-cv-OO456-DAR Document 224 Filed 11/16/18 Page 5 of 7

Breach of Fiduciary Duty

5. Have Defendants proven by a preponderance of the evidence that Plaintiff John
Xereas owed fiduciary duties to the LLC?

Yes No ><

5 .a. If you answered yes to Question 5, fave Defendants proven by a preponderance of
the evidence that Plaintiff John Xereas breached his fiduciary duties to the LLC?

Yes No

5.b. If you answered yes to Question 5.a., what is the total damages Defendants are
entitled to recover for this claim?

$

Case 1:12-cv-OO456-DAR Document 224 Filed 11/16/18 Page 6 of 7

Convcrsioo
7. Have Defendants proven by a preponderance of the evidence that Plaintiif John
Xereas is liable for conversion?
Yes X . No

7.a. If you answered yes to Question 7, what is the total damages Defendants are
entitled to recover for this claim?

$ {2 then w NFRLHQ

Case 1:12-cv-OO456-DAR Document 224 Filed 11/16/18 Page 7 of 7

PLAINTIFF’S AFFIRMATIVE DEFENSE

l. Has Plaintiff proven by a preponderance of the evidence that Defendants failed to
mitigate their damages by not taking reasonable steps to avoid iiirther injury and reduce their
loss?

Yes NO . . ____><

2. If you awarded Defendants damages, and answered number l above affirmatively,
by what amount of monetary damages do you decrease their award as a result of Defendants’
failure to mitigate damages, if any?

Reduced Damages: $

YOUR DELIBERATIONS HAVE NOW ENDED. THE FOREGOING IS THE VERDICT OF
THE JURY. THE FOREPERSON MUS'I` SIGN AND DA'I`E BELOW:

\\|u@l la
atvel \

Edr`eperson v l D

